JUDGMENT
In a prosecution against appellant for murder, the victim’s son testified as witness for the prosecution, setting forth the manner in which his father died.1 The Prosecuting *445Attorney presented in evidence a letter which was allegedly written by the defendant. In it he makes a confession of the crime and incriminates another person; it is addressed to “batata” and signed “Cheo.” Evidence was presented to the effect that defendant is known as “Cheo.” In order to *446establish that the handwriting of the person who wrote the letter belonged to the defendant, two documents were presented in evidence, Identification L, Exhibit XI (an exemplar of defendant’s handwriting, written by him while he was copying what his counsel was dictating to him from *447the letter which was signed “Cheo”), and Identification 0, Exhibit XIII (exemplar of defendant’s handwriting submitted to defendant’s counsel by his father), as well as the handwriting expert’s report which determined that the three documents had been written by the same person.
On appeal, the only error which is assigned is related to the admission in evidence of the documents marked Identifications L and 0, already mentioned. Appellant maintains that their admission in evidence was erroneous, since it was confidential material of the defense. The question thus arises, according to the conflicting versions set forth by the prosecuting attorney and the defense.
The prosecuting attorney maintains that he told defendant’s counsel that he possessed an incriminating letter signed by “Cheo,” and he suggested him to obtain exemplars of defendant’s handwriting to submit them to an expert in order to determine whether that letter had been written by the defendant, and if it had not been written by the latter, that would benefit the defendant and it could be used in his defense but, if on the contrary, the handwritings were the same, the prosecuting attorney would present the letter as evidence for the prosecution.
*448The defense’s version is in the sense that after he found out that the prosecuting attorney possessed the incriminating letter, which was given to him by the prosecuting attorney so that he would examine it, counsel told the latter that the defendant denied having written the letter, but that he was not in a position to prove by way of an expert that defendant did not write the letter because he did not have the means to retain one, and that then the prosecuting attorney told him that the police expert would offer him the services free of charge, and for that reason he gave the prosecuting attorney the Identifications L and 0, but not for the People to use the expert’s report if it resulted adverse to defendant.
The question thus raised was reduced to settling a conflict of fact, and the trial judge settled it against the defendant and gave credit to the prosecuting attorney’s version.
The judgment rendered by the Superior Court, San Juan Part, on October 4, 1965, will be affirmed.
It was so decreed and ordered by the Court, as witnesses the signature of the Chief Justice. Mr. Justice Santana Becerra, with whom Mr. Justice Hernández Matos concurs, dissented in a separate opinion. Mr. Chief Justice did not participate herein.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Joaquín Berríos

Clerk

—0—

 In defendant’s brief the testimony of this witness is summarized thus:
“Testimony op the Witness Pedro Juan Ramírez- — He lived with his father at 287 Fajardo Street, in Villa Palmeras.
“On April 28, 1965, between seven thirty and eight, he was in the room where he lived with his father, waiting for him to finish making coffee, so that he could cook dinner, when defendant entered. That he was taken by surprise, and then the defendant threatened him with a knife which the witness stated was six inches long. That he told him to be quiet, that he was going to assault his father. That defendant grabbed a pipe which they used for construction, and struck his father with it. That then he pounced upon defendant, but since the man was bigger and stronger than he, he threw him against the floor and struck his father again, and then he searched his pockets and took out his watch and other documents. That he tried to run out, but the hem of his pants got tangled with the door, and then the defendant warned him that if he said anything he would kill him, his sister, and his fiancee. That defendant warned him that when anybody would come and ask for his father he should say that he had gone out to some town in the island to see a sick sister. That then he left the house and stood below and stayed there for fifteen or twenty minutes, and then he *445saw defendant leave the house but without his father. That then he returned to the house and did not find his father, he began to look for him but in vain, he did not find him in the house or in the surroundings. That then he went out again and the defendant threatened him again. That he threatened him constantly.
“That on May 6, his aunt told him to open the outhouse and that when he did so, he found his father there.
“He testified that two months or two and a half months after the death of his father, he was in El Comandante racetrack, when a man came up to him and put a letter in his pocket. That he read it and put it in his shirt pocket. That later he gave that shirt to his fiancée to be washed.
“He testified that it was not till they found his father’s corpse that he spoke about what had occurred, for he was terrified by the threats uttered against him.
“On cross-examination he testified that on the same day of the events, defendant had been in his house and had offered him some things for sale; but that his father did not buy him anything, because the money he had was to buy cement.
“That the day after the events, that is, Thursday 29, he left his house at about 9:00 in the morning and saw defendant in front of a furniture store. That the defendant threatened him again. (Tr. Ev. 149.) That behind defendant there was a man with a patch and sunglasses. That then defendant told him that they were going to Banco Popular of Barrio Obrero. That when they reached the bank, defendant took out of his pocket a notebook which belonged to his father. That it had two slips signed to withdraw money from the bank. That one slip was to withdraw $125 and the other to withdraw $185 (Tr. Ev. 153). That he gave him the slip to withdraw $125 and he did so, and when he came out of the bank, the defendant took the money and notebook away from him and put everything in his left pocket. That later defendant and his companion got into a taxi which was heading for Cantera. That later he returned to his house but did not notify the Police; that he was in his room till seven in the evening when he went to his fiancee’s house, and later returned to his house again.
“On Friday 30, he left his house about 9:00 or 10:00 in the morning and went down and when he reached Edna Street at the corner of Fajardo Street, he ran into the defendant, who threatened him again. That after this occurred, he went to his fiancee’s house and did not return to his house. That he was there till about six, and as he left he ran into the defendant again in the corner. That he entered a bar (Bar Lucerito de Abril) and he *446was there several minutes. (Tr. Ev. 179.) That when he left, defendant was in Mueblería La Torre, and he crossed the street and went to him and threatened him again. That later he took a taxi, and went to his sister’s house, Isabel Ramirez Castro, in Vistamar; but when he reached there his sister had quarrelled with her husband and did not pay any attention to him and so he left. (Tr. Ev. 182.) That since his sister did not pay any attention to him, he did not say anything to anybody. That later he went to a neighbor’s house to receive his sister’s telephone call and he saw television, returning to his room about 9:00 p.m.
“On the morning of Saturday, the 1st, he went to his ñancée’s house. That he went to visit Mrs. Borrero. That on that day at 10:00 in the morning, he ran into the defendant again, and the latter threatened him again. That then defendant went away and he went to María Coella’s house. There he talked for a while and went to Andrea’s house for lunch. Later he went to his fiancée’s house awhile, and he returned to his room. That that Saturday at night about seven, he ran into defendant again and the latter threatened him again. That that night he went to bed about 10:80.
“That on Sunday he got up early, and from ten to eleven in the morning he saw the defendant and the latter threatened him. The same thing occurred that evening and that night.
“That on Monday, May 3, defendant took him to the bank again. That that occurred about ten thirty more or less. That when they reached the plaza in front of the bank, he gave him a signed paper so that he would withdraw money for him. That he entered, and signed, and they gave him $185. He left the bank about ten minutes later, and gave defendant the money.
“On Tuesday, he got up about 10:80 in the morning. That day he left the house and went to a racing agency, and when he reached the Bar ‘Los Muchachos’ he saw defendant in front of a bazaar. That defendant whistled to him, and since he did not go to the defendant, the latter went up to him. That defendant gave him a small piece of paper and told him to buy some cresol. That he entered the pharmacy store and bought half a dollar’s worth of cresol, which was what was stated in the paper. That defendant took the package and went towards Tapia Street. That he returned to his house and later went to Sixta Borrero’s house. That he returned to his house and stayed there. That that night he heard noises in the patio.
“On Wednesday, his aunt Carmen came to ask for his father and they went to the police station. His aunt Josefina had already gone to his house. On that day the police were in his house and began an investigation in connection with his father’s disappearance, but on that occasion he said nothing about what was happening. That on that same afternoon he *447received a telephone call and that defendant was the one who called him. That on that occasion he called him to ask him what were the police doing in front of his house.
“On Thursday his aunt Carmen visited him again, about twelve thirty. That he told his aunt that for two or three days he smelled a stench; but that he thought it was produced by dead mice (Tr. Ev. 293). That they began to search and opened the door of the outhouse, and when it knocked against the toilet he saw his father’s leg. That then he fainted. That they took him to his fiancée’s house where they took care of him because of his nervousness.
“That then they took him to the police station of Barrio Obrero, and then to the general headquarters, where they interrogated him. That then he talked with his aunt and after this conference he stated all he knew.
“That he went with Detective Pizarro to the area of Villa Palmeras and Lloréns Torres, looking for defendant. That they searched for him for two or three hours. That defendant was at the comer of Kio Grande and Edna Streets. That then the police arrested him.”